COLLETT, C. J.
The record in this case does not show all the evidence, nor perhaps the true state of the case before the jury,, when the evidence was ruled out. It appears that the defendant had proven, in satisfaction of his wheat receipts to the plaintiff, the-delivery of flour by the miller. The plaintiff sought to disprove-this by showing that he had other dealings with the miller which he settled with him, and then offered the disputed receipts to him for allowance in that settlement, which he refused. This the court-below properly rejected — if the flour was delivered for the defendants, it constituted no part of the account then settling, and were properly disallowed. But at any rate, it was only an offer to prove-the declarations of the miller and of the plaintiff, instead of the-facts of the transactions, and so were incompetent.
660] *As to the refusal to poll the jury, we do not recognize any right in a party in a civil case to poll a jury — though we sometimes-allow it, if the verdict is delivered under circumstances of suspicion. It is, we think, mere matter of practice, for each court to-regulate for itself. It is perfectly respectful for counsel to ask leave to have a' jury polled, and it is no disrespect in the court to-refuse.
The judgment is affirmed.